Citation Nr: 9924534	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.  98-17 538A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes due to individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Reichelderfer


INTRODUCTION

The veteran served on active duty from November 1940 to July 
1945.

This appeal arises from a rating decision of May 1998 from 
the San Juan, Puerto Rico, Regional Office (RO).


REMAND

The veteran has a single service connected disability rated 
as 60 percent disabling.  Therefore, he meets the percentage 
criteria for consideration of a total disability rating for 
compensation purposes due to individual unemployability.  See 
38 C.F.R. § 4.16(a) (1998).  The veteran received a VA 
examination in March 1998.  However, the report of that 
examination does not provide an opinion as to whether the 
veteran is unemployable due to his service connected 
disability.  Additionally, the examination was a general 
medical examination and did not provide detailed findings 
related to the veteran's pulmonary disorder.  The veteran 
also has not received a VA social and industrial survey to 
assess whether he is unemployable due to his service 
connected disability.  Accordingly, this case must be 
returned to the RO for further examination of the veteran.

The March 1998 VA examination report indicates that the 
veteran was hospitalized in October 1997.  The examination 
report also indicates that he is followed at the San Juan VA 
Medical Center for his pulmonary condition.  Records of such 
hospitalization and treatment may provide probative evidence 
related to his claim.  Therefore, this case will be returned 
to the RO to obtain medical records related to 
hospitalization and treatment of the veteran.

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the duty to assist veterans in the development of 
facts pertinent to their claims, under 38 U.S.C.A. § 5107(a) 
(West 1991) and 38 C.F.R. § 3.103(a) (1998), as set forth in 
Littke v. Derwinski, 1 Vet.App. 90 (1990), requires that the 
VA accomplish additional development of the evidence if the 
record currently before it is inadequate.  


Accordingly, the case is REMANDED for the following:

1.  The RO should send an inquiry to the 
veteran requesting the name of the 
medical facility where he was 
hospitalized in October 1997.

2.  Following receipt of the requested 
information, the RO should request a 
legible copy of the discharge summary for 
the October 1997 hospitalization, 
following receipt of any necessary 
authorization for the release of such 
information.

3.  The RO should request legible copies 
of VA medical records related to 
treatment of the veteran at the San Juan 
VA Medical Center from January 1997 to 
the present from.

4.  The RO should request that the 
veteran be scheduled for a VA pulmonary 
examination.  All appropriate tests and 
studies should be conducted.  The 
examiner should be specifically requested 
to fully describe the symptoms and 
severity of the veteran's pulmonary 
disorder.  The examiner should also 
render an opinion as to whether the 
veteran is unemployable due solely to his 
pulmonary condition without regard to 
advancing age.  The examiner should 
present all findings, and the reasons and 
bases therefor, in a clear, 
comprehensive, and legible manner on the 
examination report.  The claims folder 
should be made available to the examiner 
for review prior to evaluation of the 
veteran.


5.  The RO should request that the 
veteran be scheduled for a VA social and 
industrial survey.  The examiner should 
be specifically requested to render an 
opinion as to whether the veteran is 
unemployable due to his pulmonary 
condition without regard to advancing 
age.  The examiner should be advised that 
only the veteran's pulmonary disorder may 
be considered in determining whether he 
is unemployable.  The examiner should 
present all findings, and the reasons and 
bases therefor, in a clear, 
comprehensive, and legible manner on the 
examination report.  The claims folder 
should be made available to the examiner 
for review prior to evaluation of the 
veteran.

6.  Following completion of the above, 
the RO should review the veteran's claim 
and determine whether a total disability 
rating for compensation purposes due to 
individual unemployability can be 
granted.  The RO should conduct any 
additional evidentiary development that 
is deemed necessary.

If the decision remains adverse to the veteran, he and his 
representative should be provided with a supplemental 
statement of the case and be apprised of the applicable 
period of time within which to respond.  The case should then 
be returned to the Board for further consideration, as 
appropriate.

The Board intimates no opinion as to the outcome of this 
case.  The veteran need take no action until so informed.  
The purposes of this REMAND are to obtain additional evidence 
and to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


